EXHIBIT 10.1
STANDSTILL AGREEMENT


This Standstill Agreement (this "Agreement") is made by and between MutualFirst
Financial, Inc. ("MutualFirst") on the one hand, and Financial Edge Fund, L.P.,
Financial Edge - Strategic Fund, L.P., PL Capital Focused Fund, L.P.,
Goodbody/PL Capital, L.P., PL Capital, LLC, PL Capital Advisors, LLC,
Goodbody/PL Capital, LLC, John W. Palmer and Richard J. Lashley  (collectively,
the "PL Capital Parties"), on the other hand, on behalf of themselves and their
respective affiliates (MutualFirst and the PL Capital Parties together,
collectively, the "Parties").  In consideration of the covenants, promises and
undertakings set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:



1. Bylaw Amendment



On February 26, 2015, the Board of Directors of MutualFirst will amend Section
2.11(a) of its Amended and Restated Bylaws to remove the requirement that in
order to qualify to stand for election or to continue to serve as a director, a
person must have his or her principal residence in any county in which
MutualFirst or any of its subsidiaries has an office.


2.             Board Expansion and Membership


On February 26, 2015, the Board of Directors of MutualFirst will be expanded
from its present twelve-member size to thirteen members, and Richard J. Lashley
will be appointed a director of MutualFirst to serve in the class of directors
with terms expiring at the conclusion of MutualFirst's 2017 annual meeting of
stockholders. At all times from and after the date of this Agreement, subject to
Section 5 hereof, MutualFirst's Board of Directors will also appoint, at its
sole discretion, all other persons to fill remaining director positions or
vacancies on the MutualFirst Board of Directors.  Mr. Lashley shall receive the
normal compensation and benefits paid to directors of MutualFirst while he
serves as a director thereof.


On February 26, 2015, the Board of Directors of MutualFirst will cause the Board
of Directors of MutualBank (the "Bank") to expand the Bank's Board of Directors
to thirteen members and to appoint Mr. Lashley to fill the vacancy created by
the expansion of the Bank's Board of Directors for a term to expire at the
annual meeting of the Bank's sole shareholder to be held in 2015, as required by
Article III, Section 11 of the Bank's Bylaws.  At the annual meeting of the
Bank's sole shareholder to be held in 2015, MutualFirst, as the Bank's sole
shareholder, shall cause Mr. Lashley to be elected as a director of the Bank to
serve in the class of directors with terms expiring at the conclusion of the
Bank's 2017 annual meeting of its sole shareholder.  Mr. Lashley shall receive
the normal compensation and benefits paid to directors of the Bank while he
serves as a director thereof.


Mr. Lashley or the Substitute (as hereinafter defined), as the case may be,
agrees to promptly submit his resignation as a member of the Board of Directors
of each of MutualFirst and the Bank upon the termination of this Agreement
pursuant to Section 16 hereof.





--------------------------------------------------------------------------------



3.            Standstill


The PL Capital Parties each agree that during the Standstill Period (as
hereinafter defined), the PL Capital Parties and their affiliates or associates
(as defined in Rule 12b-2 promulgated pursuant to the Securities Exchange Act of
1934, as amended (the "Exchange Act")) will not (and they will not assist or
encourage others to), directly or indirectly, in any manner, without prior
written approval of the Board of Directors of MutualFirst:
 
(i)            acquire, offer or propose to acquire, solicit an offer to sell or
agree to acquire directly or indirectly, alone or in concert with others, by
purchase, gift, tender, exchange or otherwise, any direct or indirect beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) or any
direct or indirect interest in any securities or direct or indirect rights,
warrants or options to acquire, or securities convertible into or exchangeable
for (collectively, an "Acquisition"), any securities of MutualFirst, such that
as a result of such of such Acquisition, the PL Capital Parties would maintain
beneficial ownership in excess of 9.99% of the outstanding shares of MutualFirst
common stock;


(ii)            make, engage in, or in any way participate in, directly or
indirectly, alone or in concert with others, any "solicitation" of "proxies" or
consents to vote (as such terms are used in the proxy rules of the Securities
and Exchange Commission promulgated pursuant to Section 14 of the Exchange Act)
or seek to advise, encourage or influence in any manner whatsoever any person
with respect to the voting of any voting securities of MutualFirst;


(iii)            form, join, encourage, influence, advise or in any way
participate in a "group" within the meaning of Section 13(d)(3) of the Exchange
Act (other than a group involving solely the PL Capital Parties) with respect to
any voting securities of MutualFirst or otherwise in any manner agree, attempt,
seek or propose to deposit any securities of MutualFirst in any voting trust or
similar arrangement, or subject any securities of MutualFirst to any arrangement
or agreement with respect to the voting thereof (other than any such voting
trust, arrangement or agreement solely among the PL Capital Parties) except as
expressly set forth in this Agreement (for the benefit of clarification and the
avoidance of doubt, this provision shall not prohibit changes in the membership
of the group involving the PL Capital Parties as long as any additional
member(s) agrees to be bound by the terms of this Agreement);


(iv)            acquire, offer or propose to acquire or agree to acquire,
directly or indirectly, alone or in concert with others, by purchase, tender,
exchange or otherwise, (a) any of the assets, tangible and intangible, direct or
indirect, of MutualFirst or (b) direct or indirect rights, warrants or options
to acquire any assets of MutualFirst;


(v)            arrange, or in any way participate, directly or indirectly, in
any financing (except for margin loan financing for shares beneficially owned)
for the purchase of any securities or securities convertible or exchangeable
into or exercisable for any securities or assets of MutualFirst;


(vi)            otherwise act, alone or in concert with others, propose or to
seek to offer to MutualFirst or any of its stockholders any business
combination, restructuring, recapitalization

 
2

--------------------------------------------------------------------------------



or similar transaction to or with MutualFirst or the Bank or otherwise seek,
alone or in concert with others, to control or change the management, Board of
Directors or policies of MutualFirst or the Bank, propose or seek any amendment,
waiver or modification of the articles of incorporation or bylaws of
MutualFirst, nominate any person as a director of MutualFirst who is not
nominated by the then incumbent directors (provided that if there is a vacancy
on the MutualFirst Board of Directors the PL Capital Parties may submit
suggestions on a confidential basis to the MutualFirst Board of Directors or the
Nominating Committee of the MutualFirst Board of Directors for nominees to the
Board of Directors pursuant to the nomination policy adopted by the Board of
Directors), or propose any matter to be voted upon by the stockholders of
MutualFirst;


(vii)            directly or indirectly, sell, transfer or otherwise dispose of
any interest in the shares of MutualFirst common stock beneficially owned by the
PL Capital Parties to any person that would reasonably be understood to be the
beneficial owner of 5% or more of the outstanding shares of MutualFirst common
stock, except in a transaction approved by the MutualFirst Board of Directors;


(viii)            except in connection with the enforcement of this Agreement,
initiate or participate, by encouragement or otherwise, in any litigation
against MutualFirst or the Bank or their respective directors or officers, or in
any derivative litigation on behalf of MutualFirst, except for testimony which
may be required by law; or


(ix)            announce an intention to do, or enter into any arrangement or
understanding with others to do, or advise, assist or encourage others to do,
any of the actions restricted or prohibited under clauses (i) through (viii) of
this Paragraph 3, publicly announce or disclose any request to be excused from
any of the foregoing obligations of this Paragraph 3 or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing.


At any MutualFirst annual meeting of stockholders during the Standstill Period,
the PL Capital Parties agree: (1) to vote all shares of MutualFirst they or any
of them beneficially own in favor of the nominees for election or reelection as
director of MutualFirst selected by the Board of Directors of MutualFirst and
agree otherwise to support such director candidates, and (2) with respect to any
other proposal submitted by any MutualFirst stockholder to a vote of the
MutualFirst stockholders, to vote all of the MutualFirst shares they
beneficially own in accordance with the recommendation of the MutualFirst Board
of Directors with respect to any such stockholder proposal.


Notwithstanding anything in this Agreement to the contrary, nothing herein will
be construed to limit or affect:  (1) any action or inaction by Mr. Lashley or
the Substitute in his capacity as a member of MutualFirst's Board of Directors
or the Bank's Board of Directors, provided he acts in good faith in the
discharge of his fiduciary duties as a Board member; or (2) the ability of the
PL Capital Parties to engage in discussions relating to the topics listed in
Paragraph 3 of this Agreement directly with the President and Chief Executive
Officer of MutualFirst, or upon invitation, with other members of management or
the Board of Directors of MutualFirst.




3

--------------------------------------------------------------------------------



The "Standstill Period" shall begin as of the date of this Agreement and shall
remain in full force and effect until the later of (1) the close of business on
the date of the 2016 annual meeting of stockholders of MutualFirst or (2) the
last day that Mr. Lashley or any substitute for Mr. Lashley nominated by the PL
Capital Parties pursuant to Paragraph 5 hereof (the "Substitute"), as the case
may be, serves as a director of MutualFirst or the Bank.


Notwithstanding anything in this Agreement to the contrary, at the sole option
of MutualFirst, the Standstill Period may be terminated by MutualFirst in the
event that the beneficial ownership of the PL Capital Parties decreases below 5%
of the outstanding shares of MutualFirst common stock (in which event Mr.
Lashley or the Substitute, as the case may be, shall promptly submit his
resignation as a director of MutualFirst and the Bank).
 
4.            Non-Disparagement


During the Standstill Period, the PL Capital Parties agree not to disparage
MutualFirst or any officers, directors (including director nominees) or
employees of MutualFirst or its affiliates or subsidiaries in any public or
quasi-public forum, and MutualFirst agrees not to disparage any of the PL
Capital Parties or any officers, partners or employees of the PL Capital Parties
in any public or quasi-public forum.


5.            PL Capital Nominees


MutualFirst agrees that if either Mr. Lashley or any Substitute is unable to
serve as a director, resigns as a director or is removed as a director of
MutualFirst or the Bank prior to the expiration of the Standstill Period, then
the MutualFirst or the Bank's Board of Directors, as applicable, shall appoint a
substitute director, selected by the PL Capital Parties and subject to the
approval of the applicable Board of Directors, in its discretion, after
exercising its fiduciary duties in good faith, which approval shall not be
unreasonably withheld or delayed (any such substitute director, a "Substitute"),
to fill the resulting vacancy in the class of directors with terms expiring at
the conclusion of the 2017 annual meeting of stockholders.


6.            Authority


Each of the Parties that is a corporation or other legal entity and each
individual Party executing this Agreement on behalf of a corporation or other
legal entity, represents and warrants that: (a) such corporation or other legal
entity is duly organized, validly authorized and in good standing, and possesses
full power and authority to enter into and perform the terms of this Agreement;
(b) the execution, delivery and performance of the terms of this Agreement have
been duly and validly authorized by all requisite acts and consents of the
company or other legal entity and do not contravene the terms of any other
obligation to which the corporation or other legal entity is subject; and (c)
this Agreement constitutes a legal, binding and valid obligation of each such
entity, enforceable in accordance with its terms.

 
4

--------------------------------------------------------------------------------



7.            Expenses


All costs and expenses incurred in connection with this Agreement shall be paid
by the party incurring such expenses.


8.            Amendment In Writing


This Agreement and each of its terms may only be amended, waived, supplemented
or modified in a writing signed by the signatories hereto or their respective
clients.


9.            Governing Law/Venue/Jurisdiction


This Agreement, and the rights and liabilities of the Parties hereto, shall be
governed by and construed in accordance with the laws of the State of Maryland
without regard to conflict of law provisions.  The venue and jurisdiction for
adjudication of any and all disputes between the Parties to this Agreement shall
be in the State of Maryland Circuit Court in and for Baltimore County.


10.            Notice of Breach and Remedies


The Parties expressly agree that an actual or threatened breach of this
Agreement by any Party will give rise to irreparable injury that cannot
adequately be compensated by damages. Accordingly, in addition to any other
remedy to which it may be entitled, each Party shall be entitled to seek a
temporary restraining order or injunctive relief to prevent a breach of the
provisions of this Agreement or to secure specific enforcement of its terms and
provisions.


The PL Capital Parties expressly agree that they will not be excused or claim to
be excused from performance under this Agreement as a result of any material
breach by MutualFirst unless and until MutualFirst is given written notice of
such breach and thirty (30) business days either to cure such breach or for
MutualFirst to seek relief in court.  If MutualFirst seeks relief in court, the
PL Capital Parties irrevocably stipulate that any failure to perform by the PL
Capital Parties shall be deemed to constitute irreparable harm under this
Agreement, therefore MutualFirst shall not be required to provide further proof
of irreparable harm in order to obtain equitable relief and the PL Capital
Parties shall not deny or contest that such circumstances would cause
MutualFirst irreparable harm.  If, after such thirty (30) business day period,
MutualFirst has not either reasonably cured such material breach or obtained
relief in court, the PL Capital Parties may terminate this Agreement by delivery
of written notice to MutualFirst.


MutualFirst expressly agrees that it will not be excused or claim to be excused
from performance under this Agreement as a result of any material breach by the
PL Capital Parties or any of them unless and until the PL Capital Parties are
given written notice of such breach and thirty (30) business days either to cure
such breach or for the PL Capital Parties to seek relief in court.  If the PL
Capital Parties seek relief in court, MutualFirst irrevocably stipulates that
any failure to perform by MutualFirst shall be deemed to constitute irreparable
harm under this Agreement, therefore the PL Capital Parties shall not be
required to provide further proof of

 
5

--------------------------------------------------------------------------------



irreparable harm in order to obtain equitable relief and MutualFirst shall not
deny or contest that such circumstances would cause the PL Capital Parties
irreparable harm.  If, after such thirty (30) business day period, the PL
Capital Parties have not either reasonably cured such material breach or
obtained relief in court, MutualFirst may terminate this Agreement by delivery
of written notice to the PL Capital Parties.


11.            Counterparts


This Agreement may be executed in counterparts, each of which shall be
considered to be an original or true copy of this Agreement.  Faxed or emailed
signatures shall be presumed valid.


12.            Nonwaiver


The failure of any one of the Parties to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive the Parties of the right thereafter to insist upon strict adherence
to that term or any other term of this Agreement.


13.            Disclosure of This Agreement


The parties contemplate that the PL Capital Parties will file a Schedule 13D
amendment attaching this Agreement, that MutualFirst will file a Form 8-K
attaching this Agreement and that during the Standstill Period there will be no
other public comments (except as required by applicable law, including
regulations of the Securities and Exchange Commission) by the Parties regarding
this Agreement other than a press release by MutualFirst factually summarizing
this Agreement and referring to the Form 8-K filing, which press release shall
be subject to prior approval by the PL Capital Parties (such approval not to be
unreasonably withheld).


14.            Entire Agreement


This Agreement constitutes the full, complete and entire understanding,
agreement, and arrangement of and between the Parties with respect to the
subject matter hereof and supersedes any and all prior oral and written
understandings, agreements and arrangements between them.  There are no other
agreements, covenants, promises or arrangements between the Parties other than
those set forth in this Agreement (including the attachments hereto).


15.            Notice


All notices and other communications which are required or permitted hereunder
shall be in writing, and sufficient if by same-day hand delivery (including
delivery by courier) or sent by fax, addressed as follows:

 
6

--------------------------------------------------------------------------------



If to MutualFirst:


David W. Heeter
President and Chief Executive Officer
MutualFirst Financial, Inc.
110 E. Charles Street
Muncie, IN 47305
Fax: (765) 213-2981


with a copy, which will not constitute notice, to:


James S. Fleischer, Esq. and
Martin L. Meyrowitz, P.C.
Silver, Freedman, Taff & Tiernan LLP
3299 K Street, N.W., Suite 100
Washington, DC  20007
Fax: (202) 337-5502


If to the PL Capital Parties:


Richard J. Lashley
PL Capital, LLC
67 Park Place East
Suite 675
Morristown, New Jersey 07960
Fax: (973) 539-5404


with a copy, which will not constitute notice, to:


Joseph P. Vitale, Esq.
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Fax: ( 212  )  593-5955


16.            Termination


This Agreement shall cease, terminate and have no further force and effect upon
the expiration of the last day of the Standstill Period as set forth in Section
3, unless earlier terminated pursuant to Section 10 hereof or by mutual written
agreement of the Parties.


17.            Further Assurances


The PL Capital Parties and MutualFirst agree to take, or cause to be taken, all
such further or other actions as shall reasonably be necessary to make effective
and consummate the transactions contemplated by this Agreement.




7

--------------------------------------------------------------------------------



18.            Successors and Assigns


All covenants and agreements contained herein shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.


19.            No Third Party Beneficiaries


This Agreement is solely for the benefit of the parties and is not enforceable
by any other person.


[Signature page follows]
 
 
 
 
 
 


8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.


Dated:            February 26, 2015


For:            Financial Edge Fund L.P.
Financial Edge - Strategic Fund L.P.
PL Capital Focused Fund L.P.
Goodbody/PL Capital L.P.
PL Capital LLC
PL Capital Advisors LLC
Goodbody/PL Capital LLC
             
 
 
            /s/ John W. Palmer  
John W. Palmer
     
By:            /s/ Richard J. Lashley
Richard J. Lashley
Managing Member
 
/s/ Richard J. Lashley    
Richard J. Lashley
 
 
By:              /s/ John W. Palmer  
Managing Member
 
               
For:      MutualFirst Financial, Inc.
 
By:              /s/ David W. Heeter
David W. Heeter
President and Chief Executive
Officer
 
   










9